Order filed August 4, 2014.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-14-00613-CV
                               NO. 14-14-00614-CV
                               NO. 14-14-00615-CV
                                 ____________

                     IN RE R. WAYNE JOHNSON, Relator


                        ORIGINAL PROCEEDING
                         WRIT OF MANDAMUS
                       269th & 133rd District Courts
                           Harris County, Texas
        Trial Court Cause Nos. 2004-60260, 2006-55819 & 2009-15297

                                     ORDER

      On July 28, 2014, relator R. Wayne Johnson filed petitions for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also
Tex. R. App. P. 52. R. Wayne Johnson has been declared a vexatious litigant and
is subject to a pre-filing order under section 11.101 of the Texas Civil Practice and
Remedies Code. Tex. Civ. Prac. & Rem. Code Ann. §§ 11.101, 11.103 (West
Supp. 2014).
      With exceptions not applicable in the cases under review, under section
11.103(a), the clerk of this court may not file an original proceeding presented by a
vexatious litigant subject to a pre-filing order under section 11.101 unless the
litigant obtains an order from the local administrative judge permitting the filing.
Id. § 11.103(a) & (d).     This court therefore will consider dismissal of these
mandamus petitions unless R. Wayne Johnson, within ten days of the date of this
order, shows that he has obtained an order from the local administrative judge
permitting the filing of these original proceedings. See id. § 11.103(a)

                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.